Name: Decision of the EEA Joint Committee No 118/1999 of 30 September 1999 amending Annex X (audiovisual services) to the EEA Agreement
 Type: Decision
 Subject Matter: communications;  financing and investment;  economic geography;  executive power and public service
 Date Published: 2000-12-21

 Avis juridique important|22000D1221(18)Decision of the EEA Joint Committee No 118/1999 of 30 September 1999 amending Annex X (audiovisual services) to the EEA Agreement Official Journal L 325 , 21/12/2000 P. 0033 - 0033Decision of the EEA Joint CommitteeNo 118/1999of 30 September 1999amending Annex X (audiovisual services) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex X to the Agreement was amended by Decision No 82/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Resolution 1999/C 30/01 of the Council and of the representatives of the Governments of the Member States, meeting within the Council of 25 January 1999 concerning public service broadcasting(2) is to be incorporated into the Agreement,HAS DECIDED AS FOLLOWS:Article 1The following point shall be added after point 3 (Council recommendation 98/560/EC) in Annex X to the Agreement:"4. 499 Y 0205(01): Resolution 1999/C 30/01 of the Council and of the representatives of the Governments of the Member States, meeting within the Council of 25 January 1999 concerning public service broadcasting (OJ C 30, 5.2.1999, p. 1)."Article 2The texts of resolution 1999/C 30/01 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic.Article 3This Decision shall enter into force on 1 October 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 4This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 30 September 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000.(2) OJ C 30, 5.2.1999, p. 1.